                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    DEVONTE’ REESE,                                       Case No. 2:19-CV-209 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     NPSG GLOBAL, LLC,,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Reese v. NPSG Global, LLC, et al, case no.
               14     2:19-cv-00209-JCM-NJK.
               15            On September 11, 2019, defendant NPSG Global, LLC (“NPSG”) filed a motion to
               16     extend time to file an opposition (ECF No. 55) to plaintiff Devonte’ Reese’s motion to certify
               17     class (ECF No. 52). Reese’s motion was filed September 6, 2019, so NPSG’s present deadline to
               18     file its opposition is September 20, 2019, pursuant to Local Rule 7-2(b).
               19            NPSG represents that it will need more than two (2) weeks to respond to Reese’s motion
               20     because it could not begin to investigate the specific factual allegations upon which Reese’s
               21     claims are based until his motion was filed, and because further investigation is necessary to
               22     respond to Reese’s claims about the number of potential class members. (ECF No. 55). NPSG
               23     further represents that its counsel has a scheduling conflict related to a September 11
               24     presentation and a pre-planned September 12–16 vacation, both of which limit counsel’s ability
               25     to prepare an opposition. Id. Good cause appearing, the court will grant NPSG’s motion to
               26     extend time.
               27     ...
               28     ...

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that NPSG’s motion to
                3     extend time (ECF No. 55) be, and the same hereby is, GRANTED.
                4            IT IS FURTHER ORDERED that NPSG shall have up to and including October 11,
                5     2019, to file its opposition to Reese’s motion to certify class (ECF No. 52).
                6            DATED September 12, 2019.
                7                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
